Case 2:20-cv-01131-DMG-AS Document 27 Filed 10/15/20 Page 1 of 1 Page ID #:73



  1

  2

  3                                                                  JS-6
  4

  5

  6

  7

  8                             UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10

 11 JIN LEE,                                     Case No.: CV 20-1131-DMG (ASx)
 12                                              ORDER RE STIPULATION FOR
                   Plaintiff,                    DISMISSAL OF ACTION [26]
 13         vs.
 14
      TEISHOKUYA OF TOKYO D/B/A T
 15 O T RESTAURANT; DOES 1 through

 16 10,

 17                Defendants.
 18

 19
            Based on the parties’ stipulation and for good cause shown:
 20
            IT IS HEREBY ORDERED that the above-captioned action is dismissed with
 21
      prejudice, in its entirety. The parties shall bear their own fees and costs. The Order
 22
      to Show Cause dated October 9, 2020 [Doc. # 25] is DISCHARGED. All dates and
 23
      deadlines are VACATED.
 24

 25
      DATED: October 15, 2020                _______________________________
 26
                                             DOLLY M. GEE
 27                                          UNITED STATES DISTRICT JUDGE
 28

                                                 1
